Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 2, 2015

                                    No. 04-14-00267-CV

                                    DIATHEGEN, LLC,
                                        Appellant

                                              v.

           PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                                   Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17463
                        Honorable Janet P. Littlejohn, Judge Presiding

                                       ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Jason K. Pulliam, Justice

      The court has considered the Appellant’s Motion of Rehearing En Banc, and the motion
is DENIED.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court